                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION

CURTIS MILES                                                                            PLAINTIFF

v.                                    4:19-cv-00344-SWW-JJV

CITY OF DES ARC, and
PRAIRIE COUNTY, ARKANSAS
                                                                                    DEFENDANTS

                                                ORDER

        Before the Court is a Recommendation filed by United States Magistrate Judge Joe J.

Volpe. No objections have been filed. After careful review, the Recommendation is adopted

in its entirety as this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that:

        1.      The Complaint (Doc. No. 1) is DISMISSED WITHOUT PREJUDICE for failure

to state a claim upon which relief may be granted.

        2.      Dismissal is a “strike,” as defined by 28 U.S.C. § 1915(g).

        3.      It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

from this Order and the accompanying Judgment would not be taken in good faith.

        DATED this 12th day of September, 2019.

                                                   /s/Susan Webber Wright
                                                   UNITED STATES DISTRICT JUDGE




                                                    1
